WADE, Justice.
This is an appeal from a judgment of no cause for action granted by the trial judge in an action commenced by Joseph G. Toombs, appellant herein, to have himself declared the owner of an undivided one-third interest in a certain tract of land and to impose a constructive trust against the respondents on certain real property situated near Promontory, in Box Elder County, Utah, and known as the Cedar Springs property.
Appellant claims the one-third interest by alleged purchase with his father, J. M. Toombs, from his uncle, respondent Alma Toombs, of this property prior to 1913 when the deed to the property was taken in the name of J. M. Toombs alone. Appellant further claims that the trust should have been imposed upon the Cedar Springs property because his uncle, Alma Toombs, with whom, because of relationship and lifetime business and social dealings, he sustained a confidential relationship, had orally promised to purchase this property for appellant from appellant’s sister to whom J. M. Toombs had deeded the property, and with which sister appellant was not on good terms. Respondents denied these claims. We have carefully reviewed the record. The evidence is conflicting. It would only prolong the opinion and serve no useful purpose to state the disputes herein. The trial court having found in favor of respondents and there being sufficient evidence to sustain such a finding and the evidence and circumstances not being such as to require a different finding, this court will not reverse.
Affirmed. Costs to respondents.
McDonough, c. j., and crockett, WORTHEN and HENRIOD, JJ., concur.